Citation Nr: 9922967	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-13 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
hearing impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the veteran's request 
to reopen his claim for hearing impairment.


FINDINGS OF FACT

1.  A January 1986 Board decision denied the veteran's claim 
of entitlement to service connection for hearing impairment. 

2.  The evidence associated with the record since the January 
1986 Board decision constitutes new and material evidence 
because it bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The medical evidence of record demonstrates that the 
veteran currently suffers from hearing impairment by VA 
standards. 

4.  There is no medical evidence of record demonstrating a 
nexus or link between the veteran's current hearing loss and 
service.


CONCLUSIONS OF LAW

1.  The January 1986 Board decision, which denied entitlement 
to service connection for hearing impairment, is final.  
38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 1998). 

2.  New and material evidence since the January 1986 Board 
decision having been received, the veteran's claim of service 
connection for hearing impairment is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The veteran's claim of entitlement to service connection 
for hearing impairment is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as provided for in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

The evidence submitted since the January 1986 Board decision 
consists of the following: the lay statement of [redacted]
[redacted], who served with the veteran in the U.S. Navy 
aboard the USS White River; the lay statement of [redacted]
[redacted], Rear Admiral (ret.), who served as the Commanding 
Officer of the USS White River at the time of the veteran 
served aboard her; an October 1998 VA audiological evaluation; 
and, the veteran's March 1999 RO hearing testimony and various 
written statements.  

Some of the above evidence is new and material because such 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant of 
evidence previously submitted, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim is reopened and the issue of entitlement to 
service connection for hearing impairment is to be decided by 
the Board on a de novo basis. 

Turning to the second step, the Board must determine whether 
the veteran has presented a well-grounded claim.  A well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

To establish that a claim for service connection is well-
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the Court has indicated that a claim may be 
well-grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran contends that he presently suffers from hearing 
impairment sustained during service.  However, the service 
medical records (SMRs) are devoid of any indication that the 
veteran complained of, was treated for, or diagnosed with, 
any hearing loss.  The veteran's hearing acuity at service 
entrance was 15/15 bilaterally (whisper test).  The veteran's 
measured hearing acuity was again 15/15 bilaterally (whisper 
test) on service separation examination conducted in March 
1969.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In order to determine whether the veteran has incurred 
service-connected hearing loss, the Board must first analyze 
whether the veteran is shown to be hearing impaired by VA 
standards, pursuant to 38 C.F.R. § 3.385 (1998), which 
states: 

[I]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

The October 1998 VA audiological evaluation report clearly 
shows that the veteran currently suffers from hearing 
impairment.  Moreover, the lay statements of Mr. [redacted] and 
[redacted] establish that the veteran was exposed to 
acoustic trauma in service.  Additionally, the veteran 
testified, at his March 1999 personal hearing, that he had 
been told he should use hearing aids.  The veteran's 
testimony is, however, devoid of any indication that any 
medical provider has told him that his current hearing loss 
is due to noise exposure in service or has provided a written 
opinion to this effect.

Thus, despite the additional evidence, there is no competent 
medical evidence of record showing that the veteran's hearing 
loss is related to service, either directly, or by continuity 
of symptomatology, under Savage.  

First, the SMRs show no evidence of hearing loss during 
service.  Second, the veteran did not complain of hearing 
loss until June 1982, when he filed his initial claim for 
entitlement to service connection for hearing impairment, 
some 15 years after service.  Although the December 1982 
audiological examination report - which was administered to 
evaluate the veteran's June 1982 claim - diagnosed the 
veteran with mild bilateral sensorineural hearing loss, it is 
not clear from the readings taken whether he suffered from 
hearing impairment by VA standards at that time.  
Nevertheless, assuming he did meet VA standards for hearing 
impairment, the examiner did not objectively relate the 
veteran's hearing loss to acoustic trauma sustained in 
service.  Similarly, the October 1998 audiological evaluation 
did not relate the veteran's current hearing impairment to 
any acoustic trauma sustained in service.  

The only evidence of record to support the veteran's claim of 
entitlement to service connection for hearing impairment is 
his own hearing testimony and written contentions and the lay 
statements of former servicemembers.  However, as a matter of 
law, these statements do not satisfy the medical nexus 
requirement and cannot, therefore, render the veteran's claim 
well-grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that laypersons are not competent to 
offer medical opinions).  In other words, what is needed to 
establish a well-grounded claim is medical evidence showing 
that the currently-diagnosed hearing loss is related to 
service.  In the July 1998 statement of the case (SOC) and in 
the March 1998 Supplemental SOC (SSOC), the RO noted that the 
veteran had not submitted medical evidence linking current 
hearing impairment to his military service or any incident 
thereof.  By this decision, the Board again informs the 
veteran that medical evidence of causation is required to 
render his claim well grounded.  38 U.S.C.A. § 5107(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board notes that, in the July 1998 SOC, the RO quoted the 
language of 38 C.F.R. § 3.156 and, despite reference in the 
reasons and bases section to the "reasonable possibility of a 
change in the outcome" requirement, invalidated by Hodge 
after the issuance of this SOC, ultimately found that the 
evidence submitted in connection with the current claim was 
devoid of medical evidence relating the veteran's hearing 
impairment to his service.  In the March 1999 SSOC, the RO 
noted that additional evidence submitted since July 1998 
included no evidence that the veteran had defective hearing 
during service or that defective hearing after service was 
related to service.  It is not clear from this SSOC whether 
the RO evaluated the evidence of record under the standard 
for new and material evidence set forth in Hodge.

In any event, (1) the RO provided the veteran with the 
correct legal standard for reopening a claim under 38 C.F.R. 
§ 3.156, and, (2) based its ultimate determinations on a 
ground not invalidated by Hodge.  Moreover, the veteran has 
been provided notice that medical evidence of nexus between 
in-service noise exposure and current hearing loss was 
lacking, and the veteran has had opportunity to present 
evidence and argument on this point.  Therefore, the veteran 
has not been prejudiced by adjudication of his appeal by the 
Board without first remanding the case to the RO for specific 
discussion and consideration of the recent ruling in Hodge 
and issuance of another SSOC.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (1992).

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  As noted above, the veteran's 
hearing testimony was devoid of any indication that any 
medical evidence or opinion linking his current hearing 
impairment with noise exposure in service was available, nor 
does the evidence of record suggest that such evidence 
exists.

Under these circumstances, in the absence of any medical 
evidence to support the lay contentions, a well-grounded 
claim not having been submitted, VA has no obligation to 
further develop the claim.  See Epps, 126 F.3d at 1468-70.  
The claim is denied as not well-grounded.  


ORDER

A well-grounded claim not having been submitted, the 
veteran's claim of service connection for hearing impairment 
is denied. 




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

